Title: Notes on Indian Affairs, Tripoli, Louisiana, Great Britain, 8 January 1805
From: Jefferson, Thomas
To: 


                                          
                            
                            [8 Jan. 1805]
                        

                  
                     
                        
                           1805.
                           
                           Indian affairs.
                        
                        
                           Jan. 8. √
                           Sac murderer pardon him.
                        
                        
                           
                           Osages.
                           their mill to be built.
                        
                        
                           
                           
                           the seceders under le grande piste. Persuasn not force
                        
                        
                           
                           Sioux, Sacs, Ayouas, recieve their visit.
                        
                        
                           
                           Commerce.
                           forts at Chickago & mouth of Ouisconsing to prevt interlopers
                        
                        
                           
                           
                           with nations bordering on us, the US. to carry it on
                        
                        
                           
                           
                           with distant nations let individuals
                        
                        
                           
                           
                           license none but natives of American territory
                        
                        
                           
                           
                           permit no liquor
                        
                        
                           
                           
                           Chambers’s idea as to Choctaws of annl paimt in lands
                        
                        
                           
                           
                              Little Turtle. let a joint right to lands be proved & we will pay.
                        
                        
                           
                           Tripoli.
                           
                        
                        
                           
                           
                           new instrns not to give a dollar for peace.
                        
                        
                           
                           
                           if the enterprise in the spring does not produce peace &
                        
                        
                           
                           
                           delivery of prisoners, ransom them.
                        
                        
                           
                           G. Britain.
                            countervail their duty on exports, by refusing entry to
                        
                        
                           
                           
                           merchandise which has pd a greater export duty coming
                        
                        
                           
                           
                             here, then would have been paid going to any other forn country
                        
                        
                           
                           
                           countervail their proptn to our vessels to carry our produce
                        
                        
                           
                           
                           to their possns by not permittg. their vessels to do it
                        
                        
                           
                           
                           after the 21st. of May 1805.
                        
                        
                           
                           Gov. Harrison’s lre Dec. 14. property stolen by Indns. arrears to be pd by public
                        
                        
                           
                           Hawkins do. Dec. 15. road thro Creeks to N.O.
                        
                        
                           
                           
                           Spanish alarm & proposns to Indians.
                           
                        
                       
                  
                  
                  
                  
               